      18-2352-cr
      United States v. Miller

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

      RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON
      OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1
      AND THIS COURT’S LOCAL RULE     32.1.1.   WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
      COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
      “SUMMARY      ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
      REPRESENTED BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second Circuit, held
      at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
      York, on the 22nd day of January, two thousand twenty.

      PRESENT:
                          ROBERT A. KATZMANN,
                               Chief Judge,
                          GERARD E. LYNCH,
                               Circuit Judge,
                          LEWIS A. KAPLAN,
                               District Judge.*


      UNITED STATES OF AMERICA,

                                Appellee,

                          v.                                                  No. 18-2352-cr

      THOMAS J. MILLER, aka TJ,

                                Defendant-Appellant.



       For Defendant-Appellant:                                Yuanchung Lee, Federal Defenders of New
                                                               York, Inc., New York, NY.


                *
             Judge Lewis A. Kaplan, of the United States District Court for the Southern District of
      New York, sitting by designation.
                                                           1

CERTIFIED COPY ISSUED ON 01/22/2020
 For Appellee:                                       Amy Busa, Elizabeth Macchiaverna, Assistant
                                                     United States Attorneys, for Richard P.
                                                     Donoghue, United States Attorney for the
                                                     Eastern District of New York, Brooklyn, NY.


       Appeal from a judgment entered on June 18, 2018, in the United States District Court for

the Eastern District of New York (Ross, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED and REMANDED.

       Defendant-appellant Thomas J. Miller appeals the district court’s judgment requiring him

to pay $294,630 in restitution. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       Miller pleaded guilty to three counts of wire fraud arising out of a scheme whereby he

would promise to deliver a luxury vehicle, collect payment from a victim, and then fail to deliver

the vehicle or refund the money. In total, Miller collected $290,985 from three victims. The

parties’ plea agreement provided that Miller would pay $290,000 in restitution. The Presentence

Report (“PSR”) calculated the total loss amount as $294,630, chiefly because it included several

thousand dollars allegedly spent by one victim on “expenses related to the investigation or

prosecution of the offense.” PSR ¶ 21. The district court, relying on Lagos v. United States, 138

S. Ct. 1684 (2018), rejected this higher figure and orally ordered restitution of $290,985.1 The

written judgment, however, incorporated the PSR’s calculations and incorrectly stated the

amount of restitution as $294,630. Miller appealed.2



       1
        As both parties note, the sentencing transcript appears to state erroneously that the total
amount of restitution is $290,983, rather than $290,985.
       2
          Although Miller’s notice of appeal was filed more than 14 days after judgment was
entered, the government has waived any timeliness argument before this Court, and “a party’s
                                                 2
       “Where an unambiguous oral sentence conflicts with the written judgment, . . . the oral

pronouncement of sentence must control.” United States v. A-Abras Inc., 185 F.3d 26, 29 (2d

Cir. 1999). “When such a conflict exists, the proper remedy is to remand for amendment of the

written judgment.” United States v. Jacques, 321 F.3d 255, 263 (2d Cir. 2003).

       Here, the written judgment does not reflect the sentence as orally pronounced. The

government agrees that remand for correction of this error is appropriate.

       Accordingly, we AFFIRM the sentence orally imposed by the district court and

REMAND the case to the district court for it to amend the written judgment accordingly.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




failure to satisfy [the time limits prescribed by] Rule 4(b) does not deprive this Court of
jurisdiction.” United States v. Bradley, 882 F.3d 390, 392 (2d Cir. 2018).
                                                 3
